UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                 )
ALFONSO LOVE-EL,                                 )
                                                 )
                        Plaintiff,               )
                                                 )
        v.                                       )         Civil Action No,,"
                                                 )
ISAAC FULWOOD, et aI.,                           )
                                                 )
                        Defendants.              )
--------------------------)

                                     MEMORANDUM OPINION

        This matter is before the Court on plaintiff s application to proceed in forma pauperis

and pro se complaint. The application will be granted, and the complaint will be dismissed.

        Plaintiff brings this civil rights action under 42 U.S.C. § 1983, see Compi. at 1, seeking

compensatory damages of $500,000 for his unlawful detention, id. at 2. Because plaintiff s claim

goes to the fact of his incarceration, he cannot recover damages in a civil rights action without

showing that his confinement has been invalidated by "revers[al] on direct appeal,

expunge[ment] by executive order, declar[ation of invalidity] by a state tribunal authorized to

make such determination, or ... a federal court's issuance of a writ of habeas corpus." Heck v.

Humphrey, 512 U.S. 477,486-87 (1994); accord White v. Bowie, 194 F.3d 175 (D.C. Cir. 1999)

(table). Plaintiff has not satisfied this prerequisite.'

        This action will be dismissed without prejudice under 28 U.S.C. §§ 1915(e)(2)(8)(ii) and

1915A(b)( 1) because the complaint fails to state a claim upon which relief can granted. An


              Plaintiff recently filed a petition for a writ of habeas corpus, see Love-El v.
Johnson, Civ. No. 11-1186 CD.D.C. filed June 28, 2011), but the Court has not yet issued a
ruling.
Order is issued separately.